McCabe, J.
The appellant sued the appellees to enjoin them from interfering with the plaintiff’s business, or collecting any of its moneys. The appellees answered, leading to issues of fact, a trial of which resulted in a general finding by the court for the defendants, upon which the court rendered judgment that the plaintiff take nothing by its complaint. The court overruled appellant’s motion for a new trial, having previously overruled the plaintiff’s demurrer for want of sufficient facts to the second and third paragraphs of the defendant’s answer. These rulings are assigned for error. The plaintiff alleges that it is a corporation, duly organized under the laws of the State of Indiana, resident in the county of Hamilton, having a regularly chosen and elected board of directors, of which John A. Thomas is president, and Addison Newlin is secretary and treasurer, and is engaged in the business, in its corporate name of The Carmel Natural Gas and Improvement Company, of drilling wells for and supplying gas to the citizens of *429Carmel and vicinity, in said county. The balance of the complaint and the two affirmative answers show that the stockholders of the corporation have become divided into two factions, both factions having held at the same time rival meetings of stockholders, each meeting having elected directors for the corporation, each of which sets of directors elected different presidents, secretaries, and treasurers for said corporation. A number of very interesting questions are involved, to a discussion of which the elaborate and able briefs on both sides have been devoted. If these questions are decided one way, or even one of them, then the election of directors by the stockholders adhering to the defendants, was illegal and invalid, calling for a finding and a proper judgment against such defendants, otherwise the said election was legal and valid, calling for a finding and a proper judgment in favor of said defendants. In short, the whole record, evidence, and briefs of counsel on both sides show that the sole controverted question to be determined by the suit was and is the legality and validity of the election of directors for said corporation by that part of the stockholders adhering to the appellees, which directors are assuming to act as the lawfully elected directors of said corporation. Both the statute and the common law provided an ample remedy in such a case. Sections 1145-1160, Burns’ R. S. 1894; 3 Blackstone Com. 262. The statute provides that: “An information may be filed against any person or corporation in the following cases: First when any person shall usurp, intrude into, or unlawfully hold or exercise any public office or any franchise within this state, or any office in any corporation created by authority of this state.” Section 1145, supra. Under this provision it has been held by this court that information in the nature of a quo lodrranto is a proper *430remedy to determine the right to an office. Yonkey v. State, ex rel., 27 Ind. 236; State, ex rel., v. Adams, 65 Ind. 393; State, ex rel., v. Peterson, 74 Ind. 174; State, ex rel., v. Gallagher, 81 Ind. 558. An information is the proper remedy to try the title to an office, and to oust an intruder therefrom. Griebel v. State, ex rel., 111 Ind. 369. In a proceeding by information the defendant may set up and show that he was legally elected to the office in dispute. State, ex rel., v. Shay, 101 Ind. 36. Information is the proper proceeding to remove officers of a corporation illegally elected. Smith v. Bank of the State, 18 Ind. 327. Or if the complaint in the case be construed as a complaint against the defendants for wrongfully assuming to act as a corporation when they are not, information is the proper remedy. State, ex rel., v. Beck, 81 Ind. 500; Board, etc., v. Hall, 70 Ind. 469; Mullikin v. City of Bloomington, 12 Ind. 161; State, ex rel., v. Town of Tipton, 109 Ind. 73; Smith v. State, ex rel., 140 Ind. 343. The legality of a corporation cannot be collaterally questioned, but must be tested by an information. North v. State, ex rel., 107 Ind. 356. It has been directly held that an injunction will not lie in just such a case as this. Hagner v. Heyberger, 7 Watts & Serg. (Pa.) 104, 42 Am. Dec. 220. See, also, Miller v. Ewer, 27 Me. 509, 46 Am. Dec. 619. Where the plaintiff has, as here, an adequate legal remedy, injunction will- not lie. Hendricks v. Gilchrist, 76 Ind. 369; Caskey v. City of Greensburgh, 78 Ind. 233; Sims v. City of Frankfort, 79 Ind. 466; Smith v. Goodknight, 121 Ind. 312; Martin v. Murphy, 129 Ind. 464. If the remedy at law is sufficient and adequate, equity cannot give relief by way of injunction. But the legal remedy must be as practical and efficient to the ends of justice as the remedy in equity, in order to prerent the granting of an injunction. Thatcher v. Hum*431ble, 67 Ind. 444; Bishop v. Moorman, 98 Ind. 1. The legal remedy here, however, is more adequate, and more efficient than that “in equity by way of injunction. Maguer v. Heyberger, supra. The complaint, as a complaint for an injunction, did not state facts sufficient to constitute a cause of action. That was the theory on which it proceeded. It is settled law that a complaint must be good on the theory on which it proceeds or it will not be good at all, even though it state facts enough, to be good on some other theory. Copeland, Exr., v. Summers, 138 Ind. 226; Platter v. City of Seymour, 86 Ind. 323; Mescall v. Tally, 91 Ind. 96. It follows from what we have said, that the demurrer to the answers ought to have been carried back, and sustained to the complaint, and hence, that there was no available error in finding for the defendants and in overruling the plaintiff’s motion for a new trial. Because appellant was not entitled to an injunction, and that is all it was seeking. Therefore the judgment is affirmed.